DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Lee (US 4,028,999) teaches a machine (Fig 1) including a loader (#10) with guides (#2/#4/#6/#8) to support blanks (#12), a sucker mechanism (#14) movable between a first position (shown in Fig 1) to a second position (underneath the magazine, position ‘X’ in Fig 2), a pusher unit (#24) to advance the blank (shown in Fig 2, position ‘Y’) underneath mandrel (#28) and above a mold (#40/#42#44#46#48#50#52) defining an opening (shown in Fig 1). However, Lee does not specifically teach wherein the pusher member of the conveyor of plates and the suction head of the sucker mechanism are both movable by a same second rotary electric motor of the machine, the second rotary electric motor being operatively coupled to a second rotational monitoring device configured to directly or indirectly monitor an angle rotated by the second rotary electric motor; and wherein the first rotary electric motor, the second rotary electric motor, the first rotational monitoring device and the second monitoring device are jointly configured to controllably move the male, independently of the controlled and synchronized movement of the pusher member and the suction head. The above limitations serve to minimize moving parts, and simplify operation; thus making the above limitations non-obvious to one of ordinary skill in the art without reliance upon hindsight reasoning.
Green (US 2013/0090222 A1) teaches a box folding apparatus for folding box blanks into completed boxes (Fig 2) comprising a vacuum assembly (#40) with a plurality of vacuum cups (#54) to make contact with the bottom most box blank to drawn the blank down onto the first feed position (#42, ¶ [0063]). Green further teaches an actuating drive (#44) to advance the box blank to the first folding station (#32). However, Green does not specifically teach wherein the pusher member of the conveyor of plates and the suction head of the sucker mechanism are both movable by a same second rotary electric motor of the machine, the second rotary electric motor being operatively coupled to a second rotational monitoring device configured to directly or indirectly monitor an angle rotated by the second rotary electric motor; and wherein the first rotary electric motor, the second rotary electric motor, the first rotational monitoring device and the second monitoring device are jointly configured to controllably move the male, independently of the controlled and synchronized movement of the pusher member and the suction head.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-20, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--